*220
ORDER

Upon consideration of NTN Corporation et al.’s unopposed motion to sever and voluntarily dismiss appeal 04-1236,*
IT IS ORDERED THAT:
(1) NTN’s motion is granted. A copy of this order shall be transmitted to the merits panel assigned to hear 04-1223.
(2) The revised official caption in appeal 04-1223 is reflected above.
(3) All sides shall bear their own costs in 04-1236.

 We assume that NTN Corporation intends to withdraw its brief. If that is not its intent, it should promptly notify this court otherwise.